Citation Nr: 0406938	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increase in a 10 percent rating for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from April 1980 to October 
1992.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO rating decision 
which denied an increase 10 percent rating for the veteran's 
service-connected right knee disability.  In September 2002, 
the veteran requested a personal hearing at the RO; but she 
canceled such request in January 2003.  


FINDINGS OF FACT

The veteran's service-connected right knee disability is 
manifested by some limitation of motion (motion was from 0 to 
120 degrees on last examination), with no instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from April 1980 
to October 1992.  Her service medical records indicate that 
she was treated for right knee problems on multiple occasions 
during service.  Among the diagnoses were chondromalacia of 
the right patella, and chronic tendonitis of the right knee.  
A May 1992 operation report noted that the veteran underwent 
right knee arthroscopy, with debridement of the patella and 
excision of synovial plica.  The operative diagnosis was 
synovial plica and chondromalacia of the right patella.  

In February 1995, the RO granted service connection and a 10 
percent rating for a right knee disability.  

Private medical records in recent years show treatment for 
disorders including right knee problems.  A September 1999 
magnetic resonance imaging (MRI) study of the right knee 
showed no intra-articular injury; a small effusion was seen 
and there was patellofemoral chondromalacia.  A May 2000 
report from Dr. E. R. Rivera Lugo noted that the veteran was 
seen for complaints of right leg pain.  It was noted that the 
last MRI was within normal limits.  Dr. River Lugo reported 
that the veteran had medial femoral pain with palpation and 
motion.  Dr. River Lugo indicated that there was full range 
of motion and 5/5 muscle strength and that there was 
tenderness along the medial aspect of the tibia with 
palpation.  The impression was right knee (medial) and leg 
pain.  

In July 2000, the veteran filed a claim for an increased 
rating for her service-connected right knee disability.  

The veteran underwent a VA orthopedic examination in August 
2000.  She complained of right knee pain, especially with 
certain activities.  It was noted that she had suffered no 
episodes of dislocation or subluxation of the knee or 
kneecap.  The examiner indicated, as to range of motion of 
the right knee, that extension was 0 degrees and flexion was 
140 degrees.  The examiner stated that there was pain on 
motion from 120 to 140 degrees.  The manual muscle test was 
5/5.  The examiner reported that there was tenderness to 
palpation at the medial aspect of the joint line and at the 
patellar facet of the right knee.  There was no deformity of 
the right knee, no swelling, and no effusion.  The examiner 
reported that there was no instability and that the valgus, 
varus stress test was negative.  The anterior posterior 
drawer test, the Lachman test, and the McMurray's test, were 
also all negative.  It was noted that the veteran had a 
positive patellar grind test on the right side.  The examiner 
indicated that the veteran had crepitation of the right knee 
and tenderness to palpation at the infrapatellar bursa.  The 
examiner reported that an X-ray in August 1999 related an 
impression of mild deformity in the proximal fibula which was 
probably related to a previous fracture, and no acute 
fractures or dislocations, and no evidence of knee effusion.  
The diagnoses were status post right knee arthroscopy with 
debridement of the right patella and excision of synovial and 
suprapatellar plica; right knee patella tendinitis; right 
knee chondromalacia patella by arthroscopy; and right knee 
infrapatellar bursitis.  

VA treatment records dated from 2000 to 2002 show that the 
veteran was treated for several disorders including 
complaints for right knee pain.  

A June 2002 treatment entry from L. A. Miranda Torres, M.D., 
indicated that that the veteran had been seen for complaints 
of right knee pain.  It was noted that X-rays revealed 
minimal decreased joint on the medial side, but were 
otherwise within normal limits.  A June 2002 report of an MRI 
of the right knee noted status post arthroscopic procedure as 
evidenced by scar tissue noted within the infrapatellar fat 
pad.  It was noted that the rest of the examination appeared 
unremarkable.  A June 2002 report from Dr Miranda Torres 
noted that MRI study confirmed infrapatellar fat pad 
hypertrophy and fibrosis.  It was noted that she was 
recommending patellar mobilization, massages, and modalities 
for the anterior knee to try to release the fat pads from the 
attachment to the menisci.  

The veteran underwent a VA orthopedic examination in March 
2003.  She complained that she had right knee pain, 
especially with certain activities.  The examiner indicated 
as to range of motion of the right knee, that flexion was 120 
degrees and extension was 0 degrees.  The examiner stated 
that there was painful motion on the last degree of the range 
of motion measured.  It was also noted that after repetitive 
use of the right knee which involved twenty repetitions of 
flexion and extension, the veteran was additionally limited 
by pain only.  The examiner reported that there was moderate 
objective evidence of painful motion on all movements of the 
right knee.  There was no objective evidence of edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement, or guarding of motion of the right knee.  The 
examiner indicated that there was moderate tenderness to 
palpation on the medial aspect and posterior aspect of the 
right knee.  It was reported that the veteran had moderate 
crepitation of the right knee as well as a negative patella 
grinding test.  The examiner stated that there was no 
ankylosis of the right knee and that it was stable, but 
painful.  The diagnosis was right knee chondromalacia, 
arthroscopy in 1992, fat pad hypertrophy.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate her claim for an increase in a 10 percent rating 
for a right knee disability.  VA examinations have been 
provided, and relevant medical records obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

The medical records in recent years, including the latest VA 
examination in 2003, show the veteran has complained of right 
knee pain, especially on certain activities.  At the last VA 
examination, range of motion of the right knee was from 0 to 
120 degrees.  The examiner indicated that there was painful 
motion on the last degree of the range of motion measured.  
The examiner also stated that after repetitive use of the 
right knee which involved twenty repetitions of flexion and 
extension, the veteran was additionally limited by pain only.  
Other medical records in recent years show no worse 
limitation of motion.  The last VA examination and the other 
medical records in recent years do not show any knee 
instability.

The right knee range of motion shown in medical records in 
recent years would be rated noncompensable if strictly rating 
under Diagnostic Codes 5260 and 5261.  Even considering the 
effects of pain on use of the right knee, there is no basis 
for more than the current 10 percent rating based on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  The medical evidence shows no 
recurrent subluxation or lateral instability of the right 
knee, let alone to a slight degree as required for a 
compensable rating under Code 5257.  Moreover, as there is 
not a compensable degree of right knee instability, along 
with right knee arthritis with limitation of motion which 
would be rated compensable, dual knee ratings are not 
warranted.  See VAOPGCPREC 23-97 and 9-98.  

The weight of the evidence demonstrates that the veteran's 
right knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

An increased rating for a right knee disability is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



